Exhibit 10.4
 
 

 

 
GS MORTGAGE SECURITIES CORPORATION II,
 
PURCHASER
 
and
 
MC-FIVE MILE COMMERCIAL MORTGAGE FINANCE LLC,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of May 1, 2013
 
Series 2013-GCJ12

 


 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of May 1, 2013, is
between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and MC-Five Mile Commercial Mortgage Finance LLC, a
Delaware limited liability company, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
May 1, 2013 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor, Wells Fargo Bank, National Association, as master servicer (in such
capacity, the “Master Servicer”), Rialto Capital Advisors, LLC, as special
servicer (the “Special Servicer”), Situs Holdings, LLC, as operating advisor,
Wells Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), and Deutsche Bank Trust Company
Americas, as trustee (the “Trustee”), pursuant to which the Purchaser will
transfer the Mortgage Loans (as defined herein), together with certain other
mortgage loans, to a trust fund and certificates representing ownership
interests in the Mortgage Loans, together with the other mortgage loans, will be
issued by the trust fund (the “Trust Fund”).  In exchange for the Mortgage Loans
and the other mortgage loans, the Trust Fund will issue to or at the direction
of the Depositor certificates to be known as GS Mortgage Securities Trust
2013-GCJ12, Commercial Mortgage Pass-Through Certificates, Series 2013-GCJ12
(collectively, the “Certificates”).  For purposes of this Agreement, “Mortgage
Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
all of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-Off Date (and, in any event, notwithstanding anything herein to the
contrary, excluding payments of principal and interest first due on the Mortgage
Loans on or before the Cut-Off Date and excluding any Loan Seller Defeasance
Rights and Obligations with respect to the Mortgage Loans).  Upon the sale of
the Mortgage Loans, the ownership of each related Note, the Seller’s interest in
the related Mortgage represented by the Note and the other contents of the
related Mortgage File will be vested in the Purchaser and immediately thereafter
the Trustee, and the ownership of records and documents with respect to each
Mortgage Loan prepared by or which come into the possession of the Seller shall
immediately vest in the Purchaser and immediately thereafter the Trustee.  The
Purchaser will sell certain of the Certificates (the “Public Certificates”) to
the underwriters (the “Underwriters”) specified in the Underwriting Agreement,
dated as of May 16, 2013 (the “Underwriting Agreement”), between the Purchaser
and the Underwriters, and the Purchaser will sell certain of the Certificates
(the “Private Certificates”) to the initial purchasers (the “Initial Purchasers”
and, collectively with the Underwriters, the “Dealers”) specified in the
Purchase Agreement, dated as of May 16, 2013 (the “Certificate Purchase
Agreement”), between the Purchaser and Initial Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $89,314,976.70, plus
accrued interest on the Mortgage Loans from and including May  1, 2013 to but
excluding the Closing Date (but subject to certain post-settlement adjustment
for expenses incurred by the Underwriters and the Initial Purchasers on behalf
of the Depositor and for which the Seller is specifically responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and each Note shall be transferred to the Trustee subject
to and in accordance with this Agreement.  Any funds due after the Cut-Off Date
in connection with a Mortgage Loan received by the Seller shall be held in trust
on behalf of the Trustee (for the benefit of the Certificateholders) as the
owner of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator.  All scheduled payments of principal and interest due on or
before the Cut-Off Date but collected after the Cut-Off Date, and all recoveries
and payments of principal and interest collected on or before the Cut-Off Date
(only in respect of principal and interest on the Mortgage Loans due on or
before the Cut-Off Date and principal prepayments thereon), shall belong to, and
shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3    Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or cause to be delivered to the Custodian (on
behalf of the Trustee), the Master Servicer and the Special Servicer,
respectively, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian, the
Master Servicer and the Special Servicer, as applicable, with respect to the
Mortgage Loans under Section 2.01 of the Pooling and Servicing
 
 
-2-

--------------------------------------------------------------------------------

 
 
Agreement, and meeting all the requirements of such Section 2.01 of the Pooling
and Servicing Agreement; provided that the Seller shall not be required to
deliver any draft documents, privileged communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(b)           The Seller shall deliver to and deposit with (or cause to be
delivered to and deposited with) the Master Servicer within five (5) Business
Days after the Closing Date a copy of the Mortgage File and documents and
records not otherwise required to be contained in the Mortgage File that (i)
relate to the origination and/or servicing and administration of the Mortgage
Loans, (ii) are reasonably necessary for the ongoing administration and/or
servicing of the Mortgage Loans (including any asset summaries related to the
Mortgage Loans that were delivered to the Rating Agencies in connection with the
rating of the Certificates) or for evidencing or enforcing any of the rights of
the holder of the Mortgage Loans or holders of interests therein and (iii) are
in the possession or under the control of the Seller, together with (x) all
unapplied Escrow Payments and reserve funds in the possession or under control
of the Seller that relate to the Mortgage Loans and (y) a statement indicating
which Escrow Payments and reserve funds are allocable to each Mortgage Loan,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           it shall record and file in the appropriate public recording
office for real property records or UCC financing statements, as appropriate
(or, with respect to any assignments that the Certificate Administrator has
agreed to record or file pursuant to the Pooling and Servicing Agreement,
deliver to the Certificate Administrator for such purpose and cause the
Certificate Administrator to record and file), the assignments of assignment of
leases, rents and profits and the assignments of Mortgage and each related UCC-2
and UCC-3 financing statement
 
 
-3-

--------------------------------------------------------------------------------

 
 
referred to in the definition of Mortgage File from the Seller to the Trustee as
and to the extent contemplated under Section 2.01(c) of the Pooling and
Servicing Agreement.  All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller.  If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause the recording or filing of,
such substitute or corrected document or instrument or, with respect to any
assignments that the Certificate Administrator has agreed to record or file
pursuant to the Pooling and Servicing Agreement, deliver such substitute or
corrected document or instrument to the Certificate Administrator (or, if the
Mortgage Loan is then no longer subject to the Pooling and Servicing Agreement,
the then holder of such Mortgage Loan);
 
(b)           as to each Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Certificate
Administrator a copy of the original certified by the Seller to be a true and
complete copy of the original thereof submitted for recording.  The Seller shall
cause each assignment referred to in Section (5)(a) above that is recorded and
the file copy of each UCC-2 and UCC-3 assignment referred to in Section (5)(a)
above to reflect that it should be returned by the public recording or filing
office to the Certificate Administrator or its agent following recording (or,
alternatively, to the Seller or its designee, in which case the Seller shall
deliver or cause the delivery of the recorded original to the Certificate
Administrator promptly following receipt); provided that, in those instances
where the public recording office retains the original assignment of Mortgage or
assignment of Assignment of Leases, the Certificate Administrator shall obtain
therefrom a certified copy of the recorded original.  On a monthly basis, at the
expense of the Seller, the Certificate Administrator shall forward to the Master
Servicer a copy of each of the aforementioned assignments following the
Custodian’s receipt thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders.  Prior to the date that a letter of credit
with respect to any Mortgage Loan is transferred to the Master Servicer, the
Seller will cooperate with the reasonable requests of the Master Servicer or
Special Servicer, as applicable, in connection with effectuating a draw under
such letter of credit as required under the terms of the related Loan Documents;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC Financial File and the CREFC Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated May 17, 2013 relating
to the Public Certificates, the annexes and exhibits thereto and the DVD
delivered therewith, or the Offering Circular dated May 17, 2013 relating to the
Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith (collectively, the “Offering Documents”), or causes there to be an
omission to state therein a material fact with respect to the Seller Information
required to be stated therein or necessary to make the statements therein with
respect to the Seller Information, in the light of the circumstances under which
they were made, not misleading, then the Seller shall promptly notify the
Dealers and the Depositor. If as a result of any such event the Dealers’ legal
counsel determines that it is necessary to amend or supplement the Offering
Documents in order to correct the untrue statement, or to make the statements
therein, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, not misleading, or to make the Offering Documents in
compliance with applicable law, the Seller shall (to the extent that such
amendment or supplement solely relates to the Seller Information) at the expense
of the Seller, do all things reasonably necessary to assist the Depositor to
prepare and furnish to the Dealers, such amendments or supplements to the
Offering Documents as may be necessary so that the Seller Information in the
Offering Documents, as so amended or supplemented, will not contain an untrue
statement, will not, in the light of the circumstances when the Offering
Documents are delivered to a purchaser, be misleading and will comply with
applicable law.  (All terms under this clause (d) and not otherwise defined in
this Agreement shall have the meanings set forth in the Indemnification
Agreement, dated as of May 16, 2013, among the Underwriters, the Initial
Purchasers, the Seller and the Purchaser (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”)); and
 
(f)           for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling and Servicing
Agreement within the time periods set forth in the Pooling and Servicing
Agreement; provided that, in connection with providing Additional Form 10-K
Disclosure and the Seller’s reporting obligations under Item 1119 of Regulation
AB, upon reasonable request by the Seller, the Purchaser shall provide the
Seller with a list of all parties to the Pooling and Servicing Agreement and any
other Servicing Function Participant.
 
SECTION 6     Representations and Warranties.
 
(a)           The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)            The Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
with full power and authority to own its assets and conduct its business, is
duly qualified as a foreign organization in good standing in all jurisdictions
to the extent such qualification is
 
 
-5-

--------------------------------------------------------------------------------

 
 
necessary to hold and sell the Mortgage Loans or otherwise comply with its
obligations under this Agreement except where the failure to be so qualified
would not have a material adverse effect on its ability to perform its
obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of,
 
 
-6-

--------------------------------------------------------------------------------

 
 
or compliance by the Seller with, each Operative Document or the consummation of
the transactions contemplated hereby or thereby, other than those which have
been obtained by the Seller; and
 
(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and
 
(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
such party is required to give prompt written notice thereof to the Seller.
 
(e)           Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”).  If such Document Defect or Breach has been determined to be a
Material Document Defect or Material Breach, then the Special Servicer will be
required to give prompt written notice thereof to the Seller.  Promptly upon
becoming aware of any such Material Document Defect or Material Breach
(including through a written notice given by any party hereto, as provided above
if the Document Defect or Breach identified therein is a Material Document
Defect or Material Breach, as the case may be), the Seller shall, not later than
90 days from the earlier of the Seller’s discovery or receipt of notice of, and
receipt of a demand to take action with respect to, such Material Document
Defect or Material Breach, as the case may be (or, in the case of a Material
Document Defect or Material Breach relating to a Mortgage Loan not being a
“qualified mortgage” within the meaning of the REMIC Provisions, not later than
90 days from any party discovering such Material Document Defect or Material
Breach, provided that, if such discovery is by any party other than the Seller,
the Seller receives notice thereof in a timely manner), cure the same in all
 
 
-8-

--------------------------------------------------------------------------------

 
 
material respects (which cure shall include payment of any losses and Additional
Trust Fund Expenses associated therewith) or, if such Material Document Defect
or Material Breach, as the case may be, cannot be cured within such 90 day
period, the Seller shall either (i) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith or (ii) repurchase the
affected Mortgage Loan or any related REO Property (or the Trust Fund’s interest
therein) at the applicable Purchase Price by wire transfer of immediately
available funds to the Collection Account; provided, however, that if (i) such
Material Document Defect or Material Breach is capable of being cured but not
within such 90 day period, (ii) such Material Document Defect or Material Breach
is not related to any Mortgage Loan’s not being a “qualified mortgage” within
the meaning of the REMIC Provisions and (iii) the Seller has commenced and is
diligently proceeding with the cure of such Material Document Defect or Material
Breach within such 90 day period, then the Seller shall have an additional 90
days to complete such cure (or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above) it being understood and agreed
that, in connection with the Seller’s receiving such additional 90 day period,
the Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer and the Certificate Administrator setting forth the reasons such
Material Document Defect or Material Breach is not capable of being cured within
the initial 90 day period and what actions the Seller is pursuing in connection
with the cure thereof and stating that the Seller anticipates that such Material
Document Defect or Material Breach will be cured within such additional 90 day
period; and provided, further, that, if any such Material Document Defect is
still not cured after the initial 90 day period and any such additional 90 day
period solely due to the failure of the Seller to have received the recorded
document, then the Seller shall be entitled to continue to defer its cure,
substitution or repurchase obligations in respect of such Document Defect so
long as the Seller certifies to the Trustee, the Special Servicer and the
Certificate Administrator every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
substitution or repurchase may continue beyond the date that is 18 months
following the Closing Date.  Any such repurchase of a Mortgage Loan shall be on
a servicing released basis.  The Seller shall have no obligation to monitor the
Mortgage Loans regarding the existence of a Breach or a Document Defect, but if
the Seller discovers a Material Breach or Material Document Defect with respect
to a Mortgage Loan, it will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the
 
 
-9-

--------------------------------------------------------------------------------

 
 
Mortgage Loan, establishing the validity or priority of any lien on any
collateral securing the Mortgage Loan or for any immediate significant servicing
obligation.
 
(f)           In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity, all portions of the Mortgage File and other documents and
all Escrow Payments and reserve funds pertaining to such Mortgage Loan possessed
by it, and each document that constitutes a part of the Mortgage File shall be
endorsed or assigned to the extent necessary or appropriate to the repurchasing
or substituting entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee shall be conditioned upon its
receipt from the Master Servicer of a Request for Release and an Officer’s
Certificate to the effect that the requirements for repurchase or substitution
have been satisfied.
 
(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.
 
(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)           The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as
 
 
-10-

--------------------------------------------------------------------------------

 
 
asserted in the Repurchase Request) or (y) any rejection or dispute of a
Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider shall be deemed
to constitute a waiver or defense to the exercise of any legal right the 15Ga-1
Notice Provider may have with respect to this Agreement, including with respect
to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001575190.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the
 
 
-11-

--------------------------------------------------------------------------------

 
 
Mortgage Loans as contemplated by Section 1 of this Agreement.  The obligations
of the Purchaser to purchase the Mortgage Loans shall be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
(c)           The Purchaser shall have received the following additional closing
documents:
 
(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)           a certificate as of a recent date of the Secretary of State of
the State of Delaware to the effect that the Seller is duly organized, existing
and in good standing in the State of Delaware;
 
(iii)           an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)          an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and
 
(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or
 
 
-12-

--------------------------------------------------------------------------------

 
 
the Mortgage Loans, in the light of the circumstances under which they were
made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement.  The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.
 
(e)           The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)           The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
SECTION 10    Expenses.  The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Prospectus, Preliminary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Prospectus, Preliminary Free Writing Prospectus, Prospectus Supplement,
Preliminary Offering Circular and Final Offering Circular and the reproducing
and delivery of this Agreement and the furnishing to the Underwriters of such
copies of the Registration Statement, Prospectus, Preliminary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular, Final Offering
 
 
-13-

--------------------------------------------------------------------------------

 
 
Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Mayer Brown LLP, as counsel to the Underwriters and the Initial Purchasers.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES
HEREUNDER.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
 
-14-

--------------------------------------------------------------------------------

 
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax number
212-291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller, will be
mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at MC-Five Mile Commercial Mortgage Finance
LLC, 680 5th Avenue, New York, New York 10019, Attention: Matthew Philip,
Managing Director, fax number: (212) 315-9857, and (iii) in the case of any of
the preceding parties, such other address as may hereafter be furnished to the
other party in writing by such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
 
 
-15-

--------------------------------------------------------------------------------

 
 
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser and the Seller and neither party shall
take any action which could reasonably lead a third party to assume that it has
the authority to bind the other party or make commitments on such party’s
behalf.
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.
 
* * * * * *

 
-16-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.
 

 
GS MORTGAGE SECURITIES
CORPORATION II
     
 
By:
/s/ J. Theodore Borter     
Name: J. Theodore Borter
   
Title:   President
       
MC-FIVE MILE COMMERCIAL
MORTGAGE FINANCE LLC
        By:  /s/ Matthew Phillip       
Name: Matthew Phillip
   
Title:   Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
MORTGAGE LOAN SCHEDULE

 
 
A-1

--------------------------------------------------------------------------------

 
 
 
GSMS 2013-GCJ12 MC-Five Mile Mortgage Loan Schedule
                   
Original
Remaining
Control
 
Loan
           
Cut-Off Date
Mortgage
Term To
Number
Footnotes
Number
 
Property Name
Address
City
State
Zip Code
Balance ($)
Loan Rate (%)
Maturity (Mos.)
11
 
MC001BDF8
 
Woodhawk Club Apartments
1000 Johnanna Drive
Pittsburgh
Pennsylvania
15237
29,500,000
4.27000%
120
24
 
MC001B724
 
Arrowhead and Entrada Apartments
       
15,950,000
5.23000%
120
24.01
 
MC001B724 - MC001BA46  
 
Entrada Apartments
900 Country Club Drive Southeast
Rio Rancho
New Mexico
87124
     
24.02
 
MC001B724 - MC001BA53
 
Arrowhead Apartments
12021 Skyline Road NE
Albuquerque
New Mexico
87123
     
37
 
MC001B7D0
 
Memorial Shopping Center
14001-14079 Memorial Drive
Houston
Texas
77079
8,000,000
3.81000%
120
41
 
MC001AEA0
 
Highwoods Square
2021 - 2051 Griffith Road / 855 Hanes Mall Boulevard
Winston-Salem
North Carolina
27103
7,450,000
4.11000%
120
53
 
MC001A908
 
Louetta Professional Plaza
10130 Louetta Road
Houston
Texas
77070
5,200,000
4.53000%
120
58
 
MC001ADF0
 
Reynolds Portfolio
       
4,850,000
5.03000%
120
58.01
 
MC001ADF0 - MC001B948
 
Northwood MHP (Urbana, IL)
1 Northwood Drive
Urbana
Illinois
61802
     
58.02
 
MC001ADF0 - MC001B930
 
Marshfield MHP (Marshfield, WI)
2215 South Maple Avenue
Marshfield
Wisconsin
54449
     
58.03
 
MC001ADF0 - MC001B922
 
Evergreen Village MHP (Platteville, WI)
30972 County Road XX
Platteville
Wisconsin
53818
     
58.04
 
MC001ADF0 - MC001B914
 
Country Village MHP (Norfolk, NE)
55909 844th Road
Norfolk
Nebraska
68701
     
67
 
MC001B658
 
Grogan's Mill Center
7 Switchbud Place, 2260 and 2230 Buckthorne Place
Spring
Texas
77380
4,120,000
4.40000%
120
75
 
MC001AF27
 
Cinco Ranch Village
23144 Cinco Ranch Boulevard
Katy
Texas
77494
2,861,234
4.51000%
119
76
 
MC001A429
 
Santa Grande MHC
4353 and 4375 West Missouri Avenue
Glendale
Arizona
85301
2,691,418
5.09000%
118
77
 
MC001B3D4
 
Rite Aid Virginia Beach
1808 South Salem Road
Virginia Beach
Virginia
23456
2,650,000
4.65000%
120

 
 
 

--------------------------------------------------------------------------------

 
 
GSMS 2013-GCJ12 MC-Five Mile Mortgage Loan Schedule
             
Remaining
     
Crossed With
Control
 
Loan
     
Amortization Term
Subservicing
Servicing
Mortgage
Other Loans
Number
Footnotes
Number
 
Property Name
Maturity Date
(Mos.)
Fee Rate (%)
Fee Rate (%)
Loan Seller
(Crossed Group)
11
 
MC001BDF8
 
Woodhawk Club Apartments
5/6/2023
336
0.00000%
0.02000%
MC FiveMile
NAP
24
 
MC001B724
 
Arrowhead and Entrada Apartments
5/6/2023
360
0.00000%
0.02000%
MC FiveMile
NAP
24.01
 
MC001B724 - MC001BA46  
 
Entrada Apartments
           
24.02
 
MC001B724 - MC001BA53
 
Arrowhead Apartments
           
37
 
MC001B7D0
 
Memorial Shopping Center
5/6/2023
360
0.00000%
0.02000%
MC FiveMile
NAP
41
 
MC001AEA0
 
Highwoods Square
5/6/2023
360
0.00000%
0.02000%
MC FiveMile
NAP
53
 
MC001A908
 
Louetta Professional Plaza
5/6/2023
360
0.00000%
0.02000%
MC FiveMile
NAP
58
 
MC001ADF0
 
Reynolds Portfolio
5/6/2023
300
0.00000%
0.02000%
MC FiveMile
NAP
58.01
 
MC001ADF0 - MC001B948
 
Northwood MHP (Urbana, IL)
           
58.02
 
MC001ADF0 - MC001B930
 
Marshfield MHP (Marshfield, WI)
           
58.03
 
MC001ADF0 - MC001B922
 
Evergreen Village MHP (Platteville, WI)
           
58.04
 
MC001ADF0 - MC001B914
 
Country Village MHP (Norfolk, NE)
           
67
 
MC001B658
 
Grogan's Mill Center
5/6/2023
360
0.00000%
0.02000%
MC FiveMile
NAP
75
 
MC001AF27
 
Cinco Ranch Village
4/6/2023
359
0.00000%
0.02000%
MC FiveMile
NAP
76
 
MC001A429
 
Santa Grande MHC
3/6/2023
298
0.00000%
0.02000%
MC FiveMile
NAP
77
 
MC001B3D4
 
Rite Aid Virginia Beach
5/6/2023
300
0.00000%
0.02000%
MC FiveMile
NAP

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
(1)
Whole Loan; Ownership of Mortgage Loans.  Each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan.  At the time of the sale,
transfer and assignment to Depositor, no Mortgage Note or Mortgage was subject
to any assignment (other than assignments to the Seller), participation or
pledge, and the Seller had good title to, and was the sole owner of, each
Mortgage Loan free and clear of any and all liens, charges, pledges,
encumbrances, participations, any other ownership interests on, in or to such
Mortgage Loan other than any servicing rights appointment or similar
agreement.  Seller has full right and authority to sell, assign and transfer
each Mortgage Loan, and the assignment to Depositor constitutes a legal, valid
and binding assignment of such Mortgage Loan free and clear of any and all
liens, pledges, charges or security interests of any nature encumbering such
Mortgage Loan.

 
(2)
Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of Leases
(if a separate instrument), guaranty and other agreement executed by or on
behalf of the related Mortgagor, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of the related
Mortgagor, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 
Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the Mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.
 
(3)
Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security

 
 
B-2

--------------------------------------------------------------------------------

 
 
 
intended to be provided thereby, including realization by judicial or, if
applicable, nonjudicial foreclosure subject to the limitations set forth in the
Standard Qualifications.

 
(4)
Mortgage Status; Waivers and Modifications.  Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 
(5)
Lien; Valid Assignment.  Subject to the Standard Qualifications, each assignment
of Mortgage and assignment of Assignment of Leases to the Trust Fund constitutes
a legal, valid and binding assignment to the Trust Fund.  Each related Mortgage
and Assignment of Leases is freely assignable without the consent of the related
Mortgagor.  Each related Mortgage is a legal, valid and enforceable first lien
on the related Mortgagor’s fee (or if identified on the Mortgage Loan Schedule,
leasehold) interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth on Exhibit C
(each such exception, a “Title Exception”)), except as the enforcement thereof
may be limited by the Standard Qualifications. Such Mortgaged Property (subject
to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-Off Date, to the Seller’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Seller’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below).  Notwithstanding anything herein to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 
(6)
Permitted Liens; Title Insurance.  Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage

 
 
B-3

--------------------------------------------------------------------------------

 
 
 
Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments due and payable but not yet
delinquent; (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record; (c) the exceptions (general and specific)
and exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; provided that
none of which items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”).  Except as contemplated by clause
(f) of the preceding sentence, none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage.  Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made by the Seller thereunder and no claims have
been paid thereunder. Neither the Seller, nor to the Seller’s knowledge, any
other holder of the Mortgage Loan, has done, by act or omission, anything that
would materially impair the coverage under such Title Policy.

 
(7)
Junior Liens.  It being understood that B notes secured by the same Mortgage as
a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property
financing).  Except as set forth on Exhibit B-30-1, the Seller has no knowledge
of any mezzanine debt secured directly by interests in the related Mortgagor.

 
(8)
Assignment of Leases and Rents.  There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications.  The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Mortgage Loan, a receiver is permitted to be
appointed for the collection of rents or for

 
 
B-4

--------------------------------------------------------------------------------

 
 
 
the related Mortgagee to enter into possession to collect the rents or for rents
to be paid directly to the Mortgagee.

 
(9)
UCC Filings.  If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, have been submitted in proper form
for filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 
(10)
Condition of Property.  Seller or the originator of the Mortgage Loan inspected
or caused to be inspected each related Mortgaged Property within six months of
origination of the Mortgage Loan and within thirteen months of the Cut-Off Date.

 
An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date.  To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.
 
(11)
Taxes and Assessments.  All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-Off Date have become delinquent in
respect of each related Mortgaged Property have been paid, or an escrow of funds
has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon.  For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

 
 
B-5

--------------------------------------------------------------------------------

 
 
(12)
Condemnation.  As of the date of origination and to the Seller’s knowledge as of
the Cut-Off Date, there is no proceeding pending, and, to the Seller’s knowledge
as of the date of origination and as of the Cut-Off Date, there is no proceeding
threatened, for the total or partial condemnation of such Mortgaged Property
that would have a material adverse effect on the value, use or operation of the
Mortgaged Property.

 
(13)
Actions Concerning Mortgage Loan.  As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 
(14)
Escrow Deposits.  All escrow deposits and payments required to be escrowed with
Mortgagee pursuant to each Mortgage Loan are in the possession, or under the
control, of the Seller or its servicer, and there are no deficiencies (subject
to any applicable grace or cure periods) in connection therewith, and all such
escrows and deposits (or the right thereto) that are required to be escrowed
with Mortgagee under the related Loan Documents are being conveyed by the Seller
to Depositor or its servicer.

 
(15)
No Holdbacks.  The principal amount of the Mortgage Loan stated on the Mortgage
Loan Schedule has been fully disbursed as of the Closing Date and there is no
requirement for future advances thereunder (except in those cases where the full
amount of the Mortgage Loan has been disbursed but a portion thereof is being
held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Seller to merit such holdback).

 
(16)
Insurance.  Each related Mortgaged Property is, and is required pursuant to the
related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Service (collectively the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Mortgage Loan and (2)
the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the Mortgagor and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 
 
B-6

--------------------------------------------------------------------------------

 
 
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).
 
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as “a Special Flood Hazard Area”, the
related Mortgagor  is required to maintain insurance  in the maximum amount
available under the National Flood Insurance Program.
 
If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
 
The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
 
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained by an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-”  by Standard & Poor’s Ratings Service in an amount not less than 100% of
the SEL.
 
The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the Mortgagee
(or a trustee appointed by it) having the right to hold and disburse such
proceeds as the repair or restoration progresses, or (b) to the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.
 
 
B-7

--------------------------------------------------------------------------------

 
 
All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums.  All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by Seller.
 
(17)
Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is located on
or adjacent to a public road and has direct legal access to such road, or has
access  via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 
(18)
No Encroachments.  To Seller’s knowledge based solely on surveys obtained in
connection with origination and the Mortgagee’s Title Policy (or, if such policy
is not yet issued, a pro forma title policy, a preliminary title policy with
escrow instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged Property, except encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.  No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.  No improvements
encroach upon any easements except for encroachments the removal of which would
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements obtained with respect to the
Title Policy.

 
 
B-8

--------------------------------------------------------------------------------

 
 
(19)
No Contingent Interest or Equity Participation.  No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 
(20)
REMIC.  The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan was originated at least
equal to 80% of the adjusted issue price of the Mortgage Loan on such date or
(ii) at the Closing Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)).  If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto.  Any prepayment premium
and yield maintenance charges applicable to the Mortgage Loan constitute
“customary prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2).  All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 
(21)
Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 
(22)
Authorized to do Business.  To the extent required under applicable law, as of
the Cut-Off Date or as of the date that such entity held the Mortgage Note, each
holder of the Mortgage Note was authorized to originate, acquire and/or hold (as
applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 
(23)
Trustee under Deed of Trust.  With respect to each Mortgage which is a deed of
trust, as of the date of origination and, to the Seller’s knowledge, as of the
Closing Date, a trustee, duly qualified under applicable law to serve as such,
currently so serves and is named in

 
 
B-9

--------------------------------------------------------------------------------

 
 
 
the deed of trust or has been substituted in accordance with the Mortgage and
applicable law or may be substituted in accordance with the Mortgage and
applicable law by the related Mortgagee.

 
(24)
Local Law Compliance.  To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan and as of the Cut-Off Date, other than those which (i) are
insured by the Title Policy or a law and ordinance insurance policy or
(ii) would not have a material adverse effect on the value, operation or net
operating income of the Mortgaged Property.  The terms of the Loan Documents
require the Mortgagor to comply in all material respects with all applicable
governmental regulations, zoning and building laws.

 
(25)
Licenses and Permits.  Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect.  The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 
(26)
Recourse Obligations.  The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and (b)
contains provisions providing for recourse against the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis), for losses and damages
sustained by reason of Mortgagor’s (i) misappropriation of rents after the
occurrence of an event of default under the Mortgage Loan, (ii) misappropriation
of (A) insurance proceeds or condemnation awards or (B) security deposits or,
alternatively,

 
 
B-10

--------------------------------------------------------------------------------

 
 
 
the failure of any security deposits to be delivered to Mortgagee upon
foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to a Mortgage Loan event of default); (iii) fraud
or intentional material misrepresentation; (iv) breaches of the environmental
covenants in the Loan Documents; or (v) commission of intentional material
physical waste at the Mortgaged Property.

 
(27)
Mortgage Releases.  The terms of the related Mortgage or related Loan Documents
do not provide for release of any material portion of the Mortgaged Property
from the lien of the Mortgage except (a) a partial release, accompanied by
principal repayment, or partial Defeasance (as defined in paragraph (32)), of
not less than a specified percentage at least equal to the lesser of (i) 110% of
the related allocated loan amount of such portion of the Mortgaged Property and
(ii) the outstanding principal balance of the Mortgage Loan, (b) upon payment in
full of such Mortgage Loan, (c) upon a Defeasance defined in (32) below, (d)
releases of out-parcels that are unimproved or other portions of the Mortgaged
Property which will not have a material adverse effect on the underwritten value
of the Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation or taking
by a State or any political subdivision or authority thereof.  With respect to
any partial release under the preceding clauses (a) or (d), either: (x) such
release of collateral (i) would not constitute a “significant modification” of
the subject Mortgage Loan within the meaning of Treasury Regulations Section
1.860G-2(b)(2) and (ii) would not cause the subject Mortgage Loan to fail to be
a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the Code;
or (y) the Mortgagee or servicer can, in accordance with the related Loan
Documents, condition such release of collateral on the related Mortgagor’s
delivery of an opinion of tax counsel to the effect specified in the immediately
preceding clause (x).  For purposes of the preceding clause (x), for all
Mortgage Loans originated after December 6, 2010, if the fair market value of
the real property constituting such Mortgaged Property after the release is not
equal to at least 80% of the principal balance of the Mortgage Loan outstanding
after the release, the Mortgagor is required to make a payment of principal in
an amount not less than the amount required by the REMIC Provisions.

 
With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan.
 
No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization
 
 
B-11

--------------------------------------------------------------------------------

 
 
of the related Mortgaged Properties or a portion thereof, including due to a
partial condemnation, other than in compliance with the REMIC Provisions.
 
(28)
Financial Reporting and Rent Rolls.  The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 
(29)
Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of the
Cut-Off Date, specifically exclude Acts of Terrorism, as defined in TRIA, from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then, provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount  of terrorism insurance available with funds
equal to the Terrorism Cap Amount.  The “Terrorism Cap Amount”  is the specified
percentage (which is at least equal to 200%)  of the amount of the insurance
premium that is payable at such time  in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without giving effect to the cost of terrorism and earthquake components of
such casualty and business interruption/rental loss insurance).

 
(30)
Due on Sale or Encumbrance.  Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are

 
 
B-12

--------------------------------------------------------------------------------

 
 
 
 
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Mortgaged Property, including, without limitation, transfers of worn-out or
obsolete furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Loan Documents), (a) the related Mortgaged Property, or any
equity interest of greater than 50% in the related Mortgagor, is directly or
indirectly pledged, transferred or sold, other than as related to (i) family and
estate planning transfers or transfers upon death or legal incapacity, (ii)
transfers to certain affiliates as defined in the related Loan Documents, (iii)
transfers of less than, or other than, a controlling interest in the related
Mortgagor, (iv) transfers to another holder of direct or indirect equity in the
Mortgagor, a specific Person designated in the related Loan Documents or a
Person satisfying specific criteria identified in the related Loan Documents,
such as a qualified equityholder, (v) transfers of stock or similar equity units
in publicly traded companies or (vi) a substitution or release of collateral
within the parameters of paragraphs (27) and (32) herein or the exceptions
thereto set forth on Exhibit C, or (vii) as set forth on Exhibit B-30-1 by
reason of any mezzanine debt that existed at the origination of the related
Mortgage Loan, or future permitted mezzanine debt as set forth on Exhibit B-30-2
or (b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than
(i) purchase money security interests (ii) any Mortgage Loan that is
cross-collateralized and cross-defaulted with another Mortgage Loan, as set
forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.  The Mortgage or other
Loan Documents provide that to the extent any Rating Agency fees are incurred in
connection with the review of and consent to any transfer or encumbrance, the
Mortgagor is responsible for such payment along with all other reasonable
out-of-pocket fees and expenses incurred by the Mortgagee relative to such
transfer or encumbrance.

 
(31)
Single-Purpose Entity.  Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding.  Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-Off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-Off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor.  For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-Off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Properties, and whose organizational documents further provide, or
which entity represented in the related Loan Documents, substantially to the
effect that it does not have any assets other than those related to its interest
in and operation of such Mortgaged Property or Properties, or any indebtedness
other than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and

 
 
B-13

--------------------------------------------------------------------------------

 
 
 
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 
(32)
Defeasance.  With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (i) 110%
of the allocated loan amount for the real property to be released and (ii) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 
(33)
Fixed Interest Rates.  Each Mortgage Loan bears interest at a rate that remains
fixed throughout the remaining term of such Mortgage Loan, except in situations
where default interest is imposed.

 
(34)
Ground Leases.   For purposes of this Agreement, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 
With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the
 
 
B-14

--------------------------------------------------------------------------------

 
 
terms of the Ground Lease and any estoppel or other agreement received from the
ground lessor in favor of Seller, its successors and assigns, Seller represents
and warrants that:
 
 
(a)
The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage.  No material change in the terms of the Ground Lease had occurred
since the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 
 
(b)
The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or  modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 
 
(c)
The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 
 
(d)
The Ground Lease either (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, except for the related fee interest
of the ground lessor and the Permitted Encumbrances, or (ii)  is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 
 
(e)
The Ground Lease does not place commercially unreasonably restrictions on the
identity of the Mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 
 
(f)
The Seller has not received any written notice of material default under or
notice of termination of such Ground Lease.  To the Seller’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Seller’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 
 
B-15

--------------------------------------------------------------------------------

 
 
 
(g)
The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 
 
(h)
The Mortgagee is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the Mortgagee’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

 
 
(i)
The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial mortgage lender;

 
 
(j)
Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Loan Documents) the
Mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds as repair or restoration progresses, or to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest;

 
 
(k)
In the case of a total or substantially total taking or loss, under the terms of
the Ground Lease, an estoppel or other agreement and the related Mortgage (taken
together), any related insurance proceeds, or portion of the condemnation award
allocable to ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 
 
(l)
Provided that the Mortgagee cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with Mortgagee
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 
(35)
Servicing.  The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 
(36)
Origination and Underwriting.  The origination practices of the Seller (or the
related originator if the Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt

 
 
B-16

--------------------------------------------------------------------------------

 
 
 
from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 
(37)
No Material Default; Payment Record.  No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date.  To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence).  No
person other than the holder of such Mortgage Loan may declare any event of
default under the Mortgage Loan or accelerate any indebtedness under the Loan
Documents.

 
(38)
Bankruptcy.  As of the date of origination of the related Mortgage Loan and to
the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 
(39)
Organization of Mortgagor.  With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Mortgagor delivered by
the Mortgagor in connection with the origination of such Mortgage Loan, the
Mortgagor is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico.  Except
with respect to any Mortgage Loan that is cross-collateralized and cross
defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor that is
an affiliate of another Mortgagor.

 
(40)
Environmental Conditions.  A Phase I environmental site assessment (or update of
a previous Phase I and or Phase II site assessment) and, with respect to certain
Mortgage Loans, a Phase II environmental site assessment (collectively, an
“ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, hereinafter “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for

 
 
B-17

--------------------------------------------------------------------------------

 
 
 
further investigation was indicated in any such ESA, then at least one of the
following statements is true:  (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action.  To Seller’s knowledge, except as set forth in the ESA,
there is no Environmental Condition (as such term is defined in ASTM E1527-05 or
its successor) at the related Mortgaged Property.

 
(41)
Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date.  The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation.

 
(42)
Mortgage Loan Schedule.  The information pertaining to each Mortgage Loan which
is set forth in the Mortgage Loan Schedule attached as an exhibit to this
Mortgage Loan Purchase Agreement is true and correct in all material respects as
of the Cut-Off Date and contains all information required by the Pooling and
Servicing Agreement to be contained therein.

 
(43)
Cross-Collateralization.  No Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.

 
 
B-18

--------------------------------------------------------------------------------

 
 
(44)
Advance of Funds by the Seller.  After origination, no advance of funds has been
made by Seller to the related Mortgagor other than in accordance with the Loan
Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Loan
Documents, such as, by way of example and not in limitation of the foregoing,
amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if required or
contemplated under the related lease or Loan Documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Mortgagor under a Mortgage Loan, other than contributions made on or prior to
the date hereof.

 
(45)
Compliance with Anti-Money Laundering Laws.  Seller has complied in all material
respects with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 with respect to the
origination of the Mortgage Loan.

 
For purposes of these representations and warranties, “Mortgagee” shall mean the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.
 
For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the Mortgage
Loans regarding the matters expressly set forth herein.
 
 
B-19

--------------------------------------------------------------------------------

 
 
 
Exhibit B-30-1

 
List of Mortgage Loans with Current Mezzanine Debt

 
None.
 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2

 
List of Mortgage Loans with Permitted Mezzanine Debt

 
None.
 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.


 
B-30-3-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES



Representation  
Mortgage Loan
 
Description of Exception
(6)
Permitted Liens; Title Insurance
 
Grogan’s Mill Center (No. 67)
 
The Mortgaged Property is subject to a Declaration of Restrictions and Grant of
Easements dated as of January 8, 1996 (as amended by a First Amendment and a
Second Amendment thereto, collectively, the “Declaration”), which provides,
among other things, that one of the adjoining property owners may, upon the
determination of a third-party consultant, cause the borrower under the Mortgage
Loan to construct a parking structure on the Mortgaged Property at such
borrower’s cost and expense.  The Declaration also provides that one of the
other adjoining property owners may, at its cost and expense and in its sole
discretion without obtaining the consent of the borrower under the Mortgage Loan
or the other owners subject to the Declaration, construct such parking structure
on the Mortgaged Property.  Under the Mortgage Loan documents an event of
default is triggered if there is a determination under the Declaration requiring
the construction of the parking structure or if construction of such parking
structure is commenced on any portion of the Mortgaged Property without the
prior written consent of the Mortgage Loan Seller, which consent may be granted
or withheld in the Mortgage Loan Seller s sole discretion.  In addition, any
losses suffered by Mortgage Loan Seller in connection with a determination under
the Declaration requiring the construction of the parking structure or the
commencement of construction of such parking structure without the prior written
consent of Mortgage Loan Seller are recourse to the borrower and guarantor.
 
The Mortgaged Property is subject to a Right of First Offer dated as of December
29, 2000 (the “2000 ROFO”), by and between Buffalo-Switchbud, Ltd., as optionor
and predecessor-in-interest to the borrower under the Mortgage Loan
(“Buffalo-Switchbud”) and The Woodlands Commercial Properties, L.P., as optionee
(“The Woodlands”), pursuant to which The Woodlands holds a right of first offer
with respect to the Mortgaged Property.  As set forth in the 2000 ROFO, The
Woodlands’ right of first offer shall not apply to a sale or transfer to an
affiliate of Buffalo-Switchbud or to a transfer in connection with a deed of
trust or foreclosure sale, but shall continue as to subsequent sales.
 
The Mortgaged Property is subject to a Right of First Offer Agreement dated as
of March 28, 2013 (the “2013 ROFO”), by and between Village Wharf, L.P., as
optionor and predecessor-in-interest to the borrower under the Mortgage Loan
(“Village Wharf”) and WRCC Holdings, LLC, as optionee (“WRCC”), pursuant to
which WRCC holds a right of first offer with respect to the Mortgaged
Property.  As set forth in the 2013 ROFO, WRCC’s right of first offer shall not
apply to a sale or transfer to an affiliate of Village Wharf. Additionally, the
2013 ROFO is subject and subordinate to any and all deeds of trust or mortgages
encumbering all or any portion of the Mortgaged Property, and all refinancings,
replacements, modifications, extensions, or consolidations thereof.  The 2013
ROFO shall automatically terminate upon any sale or conveyance pursuant to a
foreclosure sale (or in lieu of foreclosure) with respect to a deed of trust or
mortgage lien encumbering the Mortgaged Property.  The 2013 ROFO is also subject
to all current and future leases, easements, covenants, conditions,
restrictions, liens, or other matters encumbering all or any portion of the
Mortgaged Property.
 
The Mortgaged Property is subject to a Party Wall Agreement and Grant of
Easements dated as of December 29, 2000 (the “Party Wall Agreement”), by and
between Buffalo-Switchbud and The Woodlands, which provides, among other things,
for certain rights and obligations with respect to a shared sprinkler, fire
suppression and security system.  All easements in connection with the Party
Wall Agreement are terminable by either party in its sole discretion upon ninety
(90) days prior written notice.  Under the Mortgage Loan documents an event of
default is triggered if the Party Wall

 
 
C-1

--------------------------------------------------------------------------------

 
 

          Agreement is terminated or expires, for any reason or under any
circumstance whatsoever.  In addition, any losses suffered by Mortgage Loan
Seller in connection with such termination or expiration are recourse to the
borrower and guarantor.             (13)
Actions Concerning Mortgage Loan
 
Arrowhead and Entrada Apartments (No. 24)
 
As of the date of origination, the guarantor was the subject of two federal tax
liens and three lawsuits. The tax liens were filed on June 1, 2012 and July 24,
2012 in the amounts of $1,843,300.80 and $1,386,541.01, respectively.
 
(16)
Insurance
 
Highwoods Square (No. 41)
 
A portion of the related Mortgaged Property is operated as a CVS drugstore,
under a lease to a CVS affiliate that is guaranteed by CVS Corporation.  The
terms of the related lease obligate the tenant to restore its premises, a
freestanding building, following any casualty; the related insurance is
maintained by, and the insurance proceeds are paid to and held by, the tenant.
 
(17)
Access; Utilities; Separate Tax Lots
 
Grogan’s Mill Center (No. 67)
 
The Mortgaged Property obtains chilled water pursuant to a Chilled Water
Agreement dated as of March 28, 2013 (the “Chilled Water Agreement”), by and
between WRCC and Village Wharf.  The Chilled Water Agreement is terminable by
either party upon one hundred eighty (180) days prior written notice.  Under the
Mortgage Loan documents an event of default is triggered if the Chilled Water
Agreement is terminated or expires, for any reason or under any circumstance
whatsoever.  In addition, any losses suffered by Mortgage Loan Seller in
connection with such termination or expiration are recourse to the borrower and
guarantor.  Further, during the first year of the term of the Mortgage Loan
borrower is required to make monthly payments into a Mortgage Loan Seller
controlled reserve account up to the aggregate amount of $50,000 (the estimated
cost to construct a replacement chilled water facility), which funds the
borrower is required to use to construct a replacement chilled water facility in
the event the Chilled Water Agreement is terminated or expires.
 
(24)
Local Law Compliance
 
Arrowhead and Entrada Apartments (No. 24)
 
The portion of the Mortgaged Property known as Arrowhead Pointe Apartments is
not currently in compliance with the approved site development plan (the “Plan”)
filed for such portion of the Mortgaged Property.  The deviations from the Plan
include (i) non-conforming landscaping; (ii) non-conforming parking; (iii)
non-conforming perimeter fencing; (iv) the existence of a non-planned accessory
building (v) the unpermitted conversion of a swimming pool into a playground and
recreation area and (vi) the lack of certain planned water features.
 
The loan documents provide that, at Lender’s option, it shall be an event of
default if the borrower does not bring the Mortgaged Property into conformance
with the Plan within 120 days of the origination of the Loan, either through
physical modifications to the Mortgaged Property, administrative amendments to
the Plan, or a combination thereof, (ii) the borrower shall escrow with Lender
125% of the amount Lender determines will be required to bring the Mortgaged
Property into compliance with the Plan and (iii) it shall be recourse to the
guarantor for any losses Lender suffers resulting from the Mortgaged Property
failing to comply with the Plan.
 
(25)
Licenses and Permits
 
Louetta Professional Plaza (No. 53)
 
Based on Mortgage Loan Seller’s investigation of local law compliance, each
tenant is required to have a “Certificate of Compliance” from the applicable
governmental authority.  Mortgage Loan Seller has obtained from public records
and/or tenants the “Certificate of Compliance” as to all but 2 of the tenants
currently in occupancy; the missing certificates are for tenants representing
(in the aggregate) less than 17% of the rentable space and less than 14% of the
in-place base rents as of the closing of the related Mortgage Loan.
 

 
 
C-2

--------------------------------------------------------------------------------

 
 

(40)
Environmental Conditions
 
Grogan’s Mill Center (No. 67)
 
The ESA identified an Environmental Condition relating to former on-site dry
cleaning operations conducted by a tenant on the Mortgaged Property.  The ESA
did not identify any contamination in excess of applicable regulatory action
levels, and recommended submitting a report to the Texas Commission on
Environmental Quality (“TCEQ”) documenting the findings and requesting a  no
further action letter.  If the TCEQ requires additional investigation, the ESA
recommends that the borrower register for the Dry Cleaner Remediation Program
(the “DCRP”).   Under the Mortgage Loan documents, the borrower is required to
obtain a no further action letter from the applicable governmental authority
within sixty (60) days of closing of the Mortgage Loan.  If the borrower does
not receive such no further action letter, then the borrower is required to use
commercially reasonable efforts to be admitted to the DCRP.  At closing, the
costs to enter the DCRP ($14,000) plus the first year’s dues ($1,500) were
deposited into a Mortgage Loan Seller controlled reserve.  On each payment date,
the amount of $125 is deposited into the reserve for ongoing program dues.  If
the borrower is ever rejected from the DCRP, a trigger period commences under
the Mortgage Loan documents and 25% of excess cash flow is deposited into the
reserve each month for remediation costs.
 
(39)
Organization of Mortgagor
 
Arrowhead and Entrada Apartments (No. 24)
 
The borrower is affiliated with the borrowers under the Adara Apartment
Portfolio, Imperial Chase and Woods on the Fairway Mortgage Loans.

 
 
C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
MC-FIVE MILE COMMERCIAL MORTGAGE FINANCE LLC (“Seller”) hereby certifies as
follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of May 1, 2013
(the “Agreement”), between GS Mortgage Securities Corporation II and Seller, are
true and correct in all material respects on and as of the date hereof (or as of
such other date as of which such representation is made under the terms of
Exhibit B to the Agreement) with the same force and effect as if made on and as
of the date hereof (or as of such other date as of which such representation is
made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated May 8, 2013 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated May 17, 2013 (the “Prospectus
Supplement” and, together with the Base Prospectus, the “Prospectus”), relating
to the offering of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB,
Class X-A, Class X-B, Class A-S, Class B and Class C Certificates, nor the
Offering Circular, dated May 17, 2013 (the “Offering Circular”), relating to the
offering of the Class X-C, Class D, Class E, Class F, Class G and Class R
Certificates, in the case of the Prospectus, as of the date of the Prospectus
Supplement or as of the date hereof, or the Offering Circular, as of the date
thereof or as of the date hereof, included or includes any untrue statement of a
material fact relating to the Mortgage Loans, the related Mortgaged Properties
and/or the Seller or omitted or omits to state therein a material fact relating
to the Mortgage Loans, the related Mortgaged Properties and/or the Seller
required to be stated therein or necessary in order to make the statements
therein relating to the Mortgage Loans, the related Mortgaged Properties and/or
the Seller, in the light of the circumstances under which they were made, not
misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
 
D-1

--------------------------------------------------------------------------------

 
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-2

--------------------------------------------------------------------------------

 
 
Certified this 30th day of May, 2013.
 

 
MC-FIVE MILE COMMERCIAL
MORTGAGE FINANCE LLC
       
By:
     
Name:
   
Title:

 
 
D-3

--------------------------------------------------------------------------------

 
 